Citation Nr: 0529566	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-15 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left knee disorder from January 12, 2005, to include the 
question of whether a separate rating is assignable for left 
knee arthritis.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disorder for the period prior to January 12, 2005, 
to include the question of whether a separate rating is 
assignable for left knee arthritis.

3.  Entitlement to a rating in excess of 20 percent for 
chronic low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to August 
1985.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2004, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to conduct required procedural and evidentiary 
development.  Following the completion of the requested 
actions, the case has been returned to the Board for further 
review.  

While the case remained in remand status, the RO by rating 
action in July 2005 increased the rating assigned for 
degenerative joint disease of the veteran's left knee from 10 
to 30 percent, effective from January 12, 2005.  As such, the 
issues identified on the title page of this document have 
been restyled to reflect that action.  

In submissions, dated in August 2005, the veteran advances 
claims for increase for post-traumatic stress disorder and a 
total disability rating based on individual unemployability.  
Such matters have not been adequately developed for the 
Board's review at this time and are referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  There is a showing of arthritis of the left knee in 
combination with a noncompensable limitation of motion of the 
left knee joint.  

2.  Not more than a slight left knee impairment, unrelated to 
arthritis, due to recurrent subluxation or lateral 
instability, is shown prior to January 12, 2005.  

3.  Not more than a severe left knee impairment, unrelated to 
arthritis, due to recurrent subluxation or lateral 
instability, is shown on and after January 12, 2005.

4.  Evidence of severe lumbosacral strain is not demonstrated 
prior to September 26, 2003, and as of that date and 
subsequently, neither ankylosis of the veteran's 
thoracolumbar spine or of his entire spine, nor a reduction 
in forward flexion to 30 degrees or less, is indicated.

5.  Pain and functional loss of the left knee or low back are 
not shown to warrant an increased schedular evaluation for 
either disability, and neither a marked interference with 
employment, nor frequent periods of hospital care are 
demonstrated, with respect to either entity.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate, 10 percent 
rating, but none greater, for arthritis of the left knee, 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2004).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for left knee disability unrelated to arthritis 
for the period prior to January 12, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2004).  

3.  The criteria for the assignment of a rating in excess of 
20 percent for left knee disability unrelated to arthritis on 
and after January 12, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2004).  

4.  The criteria for the assignment of a rating in excess of 
20 percent for chronic low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 (2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in 
August 2004 for the conduct of certain procedural and 
evidentiary development.  All of the actions sought by the 
Board by its prior development request appear to have been 
completed in full as directed, and it is noteworthy that 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This assistance includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Finally, VA has a duty to notify the 
appellant that he should submit all pertinent evidence in his 
possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the AMC in August and December 2004 fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, the Board finds that VA has satisfied 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claims for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

Left Knee Disorder

Service connection for degenerative joint disease of the left 
knee was established through a rating decision entered in 
October 1992.  At that time, a 10 percent evaluation was 
assigned therefor, effective from February 1992, under DC 
5257 on the basis of recurrent subluxation or lateral 
instability.  Such rating was increased under DC 5010-5257 by 
action of the RO in July 2005, at which time a 30 percent 
rating was assigned from January 12, 2005.  Given that the 
veteran's claim for increase herein under review was received 
in August 2000, there are presented for review two separate 
issues, one being whether a rating in excess of 10 percent is 
for assignment prior to January 12, 2005, and the other being 
whether an evaluation in excess of 30 percent is assignable 
for the period beginning January 12, 2005.  Inherent to both 
is also the question of whether a separate, compensable 
rating is assignable for arthritis.

Traumatic arthritis is rated under DC 5010 in accordance with 
DC 5003, which provides that when arthritis is established by 
X-ray findings it will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or 
joints involved.  DC 5260 provides for a noncompensable 
rating for a limitation of leg flexion to 60 degrees, and a 
10 percent rating when flexion is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5260.  The 20 percent rating requires 
flexion to be limited to 30 degrees, while the 30 percent 
evaluation necessitates a limitation of flexion to 15 
degrees.  Id.  When extension of the leg is limited to five 
degrees, a noncompensable rating is assignable; the 10 
percent rating requires a limitation of extension to 10 
degrees.  38 C.F.R. § 4.71a, DC 5261.  The 20 percent rating 
requires that extension be limited to 15 degrees; the 30 
percent evaluation necessitates a showing of extension 
limited to 20 degrees.  Id.

Normal knee flexion is to 140 degrees and normal knee 
extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II 
(2004).

Knee impairment manifested by slight recurrent subluxation or 
lateral instability warrants a 10 percent rating; moderate 
knee impairment, so caused, is 20 percent disabling.  
38 C.F.R. § 4.71a, DC 5257.  Where there is severe knee 
impairment caused by recurrent subluxation or lateral 
instability, a 30 percent evaluation is assignable.  Id.  

Medical data compiled prior to January 2005 are limited to 
the report of a VA medical examination compiled in September 
2000.  Findings therefrom disclosed X-ray evidence of 
arthritis of the left knee, with a five-degree loss of left 
knee flexion.  No indicia of ligamentous laxity were 
demonstrated; the anterior and posterior drawer signs and the 
McMurray's test were negative.  In the absence of a showing 
of recurrent subluxation or lateral instability that was 
productive of more than slight knee impairment, a rating in 
excess of 10 percent is not shown to be warranted under DC 
5257 prior to January 12, 2005.  Alternate rating criteria 
likewise do not afford a basis for the assignment of a rating 
in excess of 10 percent, given that clinical and laboratory 
data compiled prior to January 12, 2005, do not reflect the 
presence of ankylosis, dislocation of semilunar cartilage, or 
tibial or fibular impairment.  38 C.F.R. § 4.71a, DCs 5256, 
5258, or 5262.  

There is a showing, however, of X-ray evidence of arthritis 
and a noncompensable limitation of motion of the left knee.  
To that end, there is established a logical basis for the 
assignment of a separate, 10 percent rating under DC 5010-
5003, for the period prior to, on, and after January 12, 
2005.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet.App. 259 
(1994).  Clinical evidence of pain and functional loss are 
lacking prior to January 2005; as such, an increased 
schedular evaluation on that basis is not found to be 
warranted.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet.App. 202, 206-7 (1995).

Medical evidence developed on January 12, 2005, through a VA 
medical examination, yielded diagnoses of chronic synovitis, 
symptomatic patellar chondromalacia, possible meniscal 
derangement, and arthritis, all of which were attributed to 
the veteran's service-connected left knee disablement.  Those 
diagnoses and the underlying findings prompted the RO to 
increase the rating assigned to 30 percent under DC 5010-
5257.  Aside from the veteran's arthritis, for which a 
separate, 10 percent rating was assigned previously, there is 
shown, as of January 12, 2005, to be moderately severe 
instability of the left knee joint, but no indication of 
ankylosis or impairment of the tibia or fibula.  To that end, 
while the maximum rating of 30 percent is shown to be in 
order on the basis of severe knee impairment, a rating in 
excess of 30 percent under alternate criteria set forth in 
DCs 5256 or 5262 is not.  It, too, is noteworthy that those 
DCs pertaining to dislocation or removal of semilunar 
cartilage or genu recurvatum do not permit the assignment of 
ratings in excess of 20 percent.  

As for limitation of motion of the left knee joint, 
examination in January 2005 revealed knee motion was possible 
to five degrees of hyperextension and to 140 degrees of 
flexion.  There was pain throughout the entire range of 
motion and it was determined by the examiner that left knee 
flexion was decreased by 30 degrees due to complaints of 
fatigue, weakness, and incoordination, that there was a 
reduction in left knee flexion totaling 25 degrees during 
flare-ups.  Even so, neither flexion or extension of the leg 
is limited to the point as to warrant the assignment of a 
schedular evaluation in excess of 10 percent under DCs 5260 
or 5261.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  

Notation is made that those considerations referred to above 
in terms of pain and functional loss are applicable only to 
those DCs where the basis for rating is limitation of motion.  
See Johnson v. Brown, 9 Vet.App. 7, 11 (1996) (DC 5257 is not 
predicated on limitation of motion and, hence, 38 C.F.R. 
§§ 4.40, 4.45 do not apply.)  Under, DCs 5256, 5257, 5258, 
5259, 5262, and 5263, the focus is on other than limitation 
of motion, and as such, functional loss is not for 
consideration under those DCs.  

It is alleged by or on behalf of the veteran that he is 
bothered by on-the-job difficulties brought on by his 
service-connected left knee disorder.  In response, the 
Board points out that, generally, the degree of disability 
specified is considered adequate to compensate for 
considerable loss of working time due to exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 
Vet.App. 361 (1993) (The assignment of a compensable rating 
itself is recognition that industrial capabilities are 
impaired.)  In this instance, the veteran's job supervisor 
has indicated that the veteran experiences pain and 
functional limitations due to the knee while working, but 
that evidence and the other evidence on file fail to 
establish that left knee disablement, alone, results in 
frequent periods of hospitalization or a marked interference 
with employment, such as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b).

On the basis of the foregoing, a separate, 10 percent rating 
is assigned on the basis of arthritis prior to, on, and 
subsequent to January 12, 2005, while not more than a 10 
percent evaluation is assignable for knee impairment 
unrelated to arthritis prior to January 12, 2005, and not 
more than a 30 percent rating is for assignment for such 
disability as of that date and subsequently.  

Low Back Pain

Service connection for chronic low back pain was established 
by a rating decision entered in July 1966, at which time a 10 
percent rating was assigned under DC 5295.  Such rating was 
increased to 20 percent under DC 5295 by RO action in October 
1992.  The 20 percent rating has remained in effect since 
that time, although the DC under which that disability is 
rated was changed to DC 5237, by RO action in July 2005, 
based on changes to the rating criteria for spinal disorder 
effectuated on September 26, 2003.  See 68 Fed. Reg. 51454-
51456 (2003).  

Notice is taken that the criteria of the evaluation of 
intervertebral disc disease and spinal disorders in general 
were amended during the course of the instant appeal, first 
on September 23, 2002, and then again on September 26, 2003.  
Id.; 67 Fed. Reg. 54345 (2002).  Under Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), however, only the old rating 
criteria apply to the period prior to the date of the change 
in law, and only the new rating criteria apply to the period 
after the date of the change in law.  

Under 38 C.F.R. § 4.71a, DC 5295 (2003), a 20 percent rating 
was warranted for a lumbosacral strain where there was muscle 
spasm on extreme forward bending, or a unilateral loss of 
lateral spine motion in a standing position.  Id.  Severe 
lumbosacral strain warranted a 40 percent schedular 
evaluation.  Id.  

Under the revised regulations, there is a general rating 
formula for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under that formula, 
lumbosacral strain is assigned a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, DC 5237 (2004).  For a 40 
percent evaluation, there is required to be a showing of 
forward thoracolumbar flexion limited to 30 degrees or less; 
or, where there is favorable ankylosis of the entire 
thoracolumbar spine.  Id.  

Prior to September 26, 2003, evidence on file does not 
demonstrate that the veteran's low back pain, as rated for 
lumbosacral strain, was associated with more than muscle 
spasm on extreme forward bending or a unilateral loss of 
lateral spine motion in a standing position.  VA examination 
in September 2000 disclosed normal range of motion, with no 
gross muscle atrophy or sensory or reflex deficit.  As well, 
pain was not elicited on test maneuvers.  X-rays showed 
straightening of the normal lumbar lordosis with severe disc 
space narrowing at L5-S1.  Lacking is a showing by competent 
evidence of a severe lumbosacral strain, with listing of the 
whole spine, positive Goldthwait' s sign, a marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2003).  In this instance, while there is shown to be 
disc space narrowing, no reduction in range of motion is 
indicated.  As well, alternate criteria do not afford a basis 
for an increase beyond the 20 percent level in the absence of 
a clinical evidence of a vertebral fracture, ankylosis, 
limitation of motion, severe or pronounced intervertebral 
disc syndrome, or incapacitating episodes of a disc syndrome 
of a total duration of four to six weeks or more.  See 
38 C.F.R. § 4.71a, DCs 5285, 5286, 5289, 5292 (2003).  As 
such, not more than a 20 percent rating is for assignment 
prior to September 26, 2003, and the veteran's contentions of 
increased severity during the period in question, set forth 
in connection with his August 2000 claim, are found to be 
clinically unsubstantiated.  

As of September 26, 2003, and subsequent thereto, the 
clinical data are limited to the report of a VA medical 
examination conducted in January 2005.  Findings therefrom, 
which culminated in entry of a diagnosis of chronic muscular 
strain superimposed on degenerative instability, are 
inconsistent with an increased level of disability of the 
veteran's low back disorder.  Specifically, involvement of 
the cervical spine related to the disability herein under 
review was not then shown, such as would render applicable 
the criteria set forth under the general formula for spinal 
disorder for assignment of either a 30 or 40 percent 
evaluation.  Moreover, forward flexion of the thoracolumbar 
spine was not reduced to 30 degrees, nor was there any 
indication of ankylosis of the thoracolumbar spine or of the 
entire spine or an incapacitating episode of intervertebral 
disc syndrome of the required number or duration.  Thus, a 
rating in excess of 20 percent is not for assignment for the 
period beginning September 26, 2003.  

In evaluating the degree of pain and functional loss for the 
period prior to, as well as on and after September 26, 2003, 
it is noted that pain is a listed criterion for DC 5295, and 
under the general formula for the rating of spinal disorders, 
the applicable rating is assigned whether pain is or is not 
present.  Pertinent findings were absent on the VA medical 
examination performed in September 2000, and on VA 
examination in January 2005, subjective complaints of 
weakness, easy fatigue, and flare-ups were voiced.  His 
subjective back complaints were noted by the examiner to 
reduce lumbar flexion by 30 degrees, and flare-ups were found 
to reduce low back flexion by 25 degrees.  The reduction of 
forward flexion of the lumbar spine to 50 or 55 degrees does 
not warrant the assignment of a rating in excess of the 
currently assigned 20 percent evaluation under the general 
formula described above.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca.  

The Board notes that evidence of arthritis is indicated on 
prior X-rays.  However, arthritis is among the listed 
criteria for the evaluation of lumbosacral strain and 
limitation of motion is a measure for the veteran's service-
connected low back disorder.  As such, the assignment of a 
separate rating for arthritic involvement of the lower spine 
is not possible.  There is likewise not shown to be present 
frequent periods of hospitalization or a marked interference 
with employment resulting from the service-connected back 
disability, notwithstanding evidence from the veteran's job 
supervisor as to his observations of the veteran's back 
symptoms, such as might render impractical the application of 
the regular schedular standards and warrant an increase on an 
extraschedular basis.  38 C.F.R. § 3.321(b).  

As a preponderance of the evidence is against the veteran's 
claim, entitlement to an evaluation in excess of 20 percent 
for a chronic low back pain for the period prior to and on 
and after September 26, 2003, is denied.  


ORDER

A separate, 10 percent rating, but none greater, is assigned 
on the basis of left knee arthritis prior to and subsequent 
to January 12, 2005.  

A rating in excess of 10 percent for a left knee disorder 
unrelated to arthritis is denied for the period prior to 
January 12, 2005.  

A rating in excess of 30 percent rating for a left knee 
disorder unrelated to arthritis is denied for the period on 
and after January 12, 2005.

A rating in excess of 20 percent for chronic low back pain is 
denied for the period prior to, as well as on and after 
September 26, 2003.





	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


